                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENWOOD DIVISION


 UNITED STATES OF AMERICA                     )      CR. NO. 8:18-480
                                              )
                                              )
           vs.                                )
                                              )
 BRANDON CORY LECROY                          )


  UNITED STATES= MOTION TO SEAL AND MEMORANDUM IN SUPPORT


       NOW COMES the United States of America, by and through its undersigned

counsel, pursuant to Local Rule 49.01(B), and moves this Court for permission to file under

seal a pre-judgment document.

       According to Fourth Circuit case law, a district court “has supervisory power over

its own records and may, in its discretion, seal documents. . . .”   In re Knight Publ’g Co.,

743 F.2d 231, 235 (4th Cir. 1984).

       Wherefore, the Government moves this Honorable Court to permit sealing of a pre-

judgment matter.

                                           Respectfully submitted,

                                           SHERRI A. LYDON
                                           UNITED STATES ATTORNEY


                                         s/William J. Watkins, Jr.
                                     BY: WILLIAM J. WATKINS, JR.
                                         Assistant U.S. Attorney
                                         Federal I.D. No: 7863
